The form of the judgment is too broad in that the complaint is not merely dismissed upon the merits, but the defendant is adjudged to be the owner of the property in fee simple and the plaintiff is declared to be barred from any interest therein.
Conceivably the plaintiff has other claims of title not presented in this record either by the pleadings or by the proofs. Whether he will be at liberty to enforce them hereafter is a question not to be determined in advance of their assertion.
In each case the judgment should be modified by striking therefrom the adjudication that the defendant is the owner of the property in fee simple and that the plaintiff is barred from any interest therein, and as so modified affirmed, with costs to the respondent.
HISCOCK, Ch. J., CARDOZO, POUND, McLAUGHLIN, CRANE, ANDREWS and LEHMAN, JJ., concur.
Judgment accordingly.